Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A clear definition for Z1-Z4 as shown in Claims 2 and 11. As currently presented, Claims 2 and 11 (and the claims depending from these claims) are viewed as indefinite because no definition is provided for Z1-Z4. 
Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A clear definition for R as shown in Claims 6 and 12. As currently presented, Claims 6 and 12 are viewed as indefinite because no definition is provided for R, as recited in “-COR”, “COOR”, “CONHR”, “BR2”, “-NHCOR”, and “-SOR”. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "R1-L1, R2-L2, R3-L3, and R4-L4" in the last and second to last paragraphs of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110076624 A1 (Wang).
Regarding Claims 1-2, 4-12, and 14-20, Wang discloses a photoresist stripping technique. In the disclosure of Wang, it is stated that a developing solution may be utilized to remove portions of the second material layer and that the developing solution may remove the exposed or unexposed portions depending on the resist type (paragraph 0020). The remaining portion is subsequently removed by a fluid including a steric hindered organic base (paragraph 0022). The steric hindered organic base includes a quaternary amine hydroxide (i.e. quaternary ammonium hydroxide) (paragraph 0023). The quaternary ammonium hydroxide has the same formula as that recited in instant Claim 2 and at least one of R1-R4 is an alkyl chain having a carbon number between 1 and 15 (paragraph 0023-0024). The steric functional group has a van der Waals volume larger than a benzene group (and thus also greater than an ethylene group) (paragraph 0024). The pendant groups recited in instant Claim 5 are disclosed in paragraph 0025 of Wang. Furthermore, paragraph 0025 of Wang discloses electron withdrawing groups according to instant Claims 6 and 12 (see -C(O)OR). The concentration of the steric hindered organic base is disclosed to be between 0.01% and 40% (paragraph 0027). Since the compound disclosed by Wang has the same structure and groups bonded to it, it is likely inherent to the structure that the quaternary ammonium hydroxide disclosed by Wang has a pKa less than 9.8 and a basicity weaker than tetramethylammonium hydroxide (TMAH). While not explicitly stated, benzyldimethyltetradecylammonium hydroxide and trimethylphenylammonium hydroxide are compounds that are described by the formula shown in paragraphs 0023-0024.
Claims 1-4, 7-11, 13-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6372415 B1 (U.S. Patent Document 1 of the Information Disclosure Statement dated 20 December 2019, hereby referred to as Nomoto).
Nomoto discloses a resist developer. Specifically, Nomoto discloses a quaternary ammonium hydroxide represented by formula (II) which shares the structure recited in instant claim 2 (Col. 2 Line 34-65). This compound is used in an aqueous solution (Col. 14 Line 3-8). As stated in Nomoto, the groups attached to the nitrogen atom of the quaternary ammonium hydroxide can include an alkyl group having 1 to 6 carbon atoms, an aralkyl group having 7 or 8 carbon atoms, an alkenyl group having 2 to 6 carbon atoms, an aryl group having 6 to 8 carbon atoms, a hydroxyalkyl group having 1 to 6 carbon atoms, or an alkoxyalkyl group having 2 to 6 carbon atoms (Col. 2 Line 60-65). While not explicitly disclosed, trimethylphenylammonium hydroxide is a compound that meets this description. A concentration of the quaternary ammonium hydroxide is provided in Col. 7 Lines 1-18, which falls within the range recited in instant claims 7, 14, and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110076624 A1 (Wang) in view of WO 2015111684 A1 (WO ‘684).
Regarding Claims 16 and 19, the disclosure of Wang is discussed above. However, Wang does not disclose benzyldimethyltetradecylammonium hydroxide. WO ‘684 teaches a liquid composition for removing titanium nitride and a method of cleaning a semiconductor element using the same. Specifically, WO ‘684 teaches the use of quaternary ammonium and salts thereof as a component contained in the liquid composition (paragraph 0034 of the English translation). WO ‘684 further specifies that benzyldimethyltetradecylammonium hydroxide is a specific example of an appropriate quaternary ammonium compound (paragraph 0051 of the English translation). Several other ammonium hydroxide compounds are taught within the same paragraph of WO ‘684. Wang and WO ‘684 are analogous art because both references pertain to liquid compositions used with resists. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use benzyldimethyltetradecylammonium hydroxide, as taught by WO ‘684, as the quaternary ammonium hydroxide compound taught by Wang because benzyldimethyltetradecylammonium hydroxide is a known equivalent of several other quaternary ammonium salt compounds, such as those listed in paragraph 0051 of the English translation of WO ‘684.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/15/2022